DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE and Amendments filed on 07/07/2022.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 04/28/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicants have not provided an explanation of relevance of cited document(s) discussed below.
Fukuda (U.S PreGrant Publication No. 2018/0157446 A1) teaches An image forming apparatus capable of performing recovery printing while avoiding wasteful discarding of printed sheets following a defective sheet. An image is formed on a sheet by an image forming section based on an input job and is inspected. An inserter inserts sheets placed thereon into sheets conveyed from the image forming section. When a defective sheet is detected, the job is interrupted, and the defective sheet and subsequent sheets already printed are discharged to a different destination from a destination of normal sheets. Resuming the interrupted job is instructed by a user, and an image to be printed on the defective sheet is formed on a sheet newly fed from a sheet feeder, and the sheet is discharged to the destination of normal sheets, and sheets placed on the inserter are discharged to the same.

Reasons of Allowance

Claims 21, 23, 25 – 28, 30, 32 and 34 – 41 are allowed.  Claims 21, 23, 25 – 28, 30, 32 and 34 – 41 are renumbered as 1 – 6, 8 – 14, 7, 15 and 16, respectively.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the inspection apparatus of claim 21, the method of claim 30, the program of claim 40 and the inspection apparatus of claim 41. 
Specifically, the prior arts of record, alone or in combination, fails to teach “a number of sheets setting unit configured to set a number of recording sheets per one copy; an acquisition unit configured to acquire an image obtained by reading printings printed on the number of recording sheets based on the number set by the number of sheets setting unit; a registration unit configured to register, based on a user instruction, a reference image based on the obtained image; and an inspection unit configured to inspect, based on the reference image registered by the registration unit, an inspection target image that has been read, wherein the inspection unit inspects the inspection target image printed on the recording sheet side set by the sheet side setting unit”, in combination with all other limitations as claimed in independent claims 21, 30, 40 and 41. 
The above limitations generally involve an inspection apparatus comprising: a sheet side setting unit configured to set a recording sheet side to be inspected of a recording sheet selected from a group at least including both sides and a single side of a recording sheet; a number of sheets setting unit configured to set a number of recording sheets per one copy; an acquisition unit configured to acquire an image obtained by reading printings printed on the number of recording sheets based on the number set by the number of sheets setting unit; a registration unit configured to register, based on a user instruction, a reference image based on the obtained image; and an inspection unit configured to inspect, based on the reference image registered by the registration unit, an inspection target image that has been read, wherein the inspection unit inspects the inspection target image printed on the recording sheet side set by the sheet side setting unit.
The prior art of record is seen as teaching: 
Banner et al. (U.S PG Publication No. 2014/0146370 A1) teaches an image forming apparatus (e.g., an offset lithographic printer, ¶0017, Fig. 3) connectable to an external apparatus (e.g., via a computer, ¶0020), the image forming apparatus comprising: an acquisition unit (e.g., an image processor 102, Fig. 2 ¶0021) configured to acquire print data from the external apparatus (e.g., receiving image data 101 from said computer, ¶020); 
a print unit (e.g., a print assembly 103, Fig. 1) configured to print an image on a recording sheet based on the print data acquired by the acquisition unit (e.g., configured to print a raster image (to be a printed image) on a medium 111, ¶0017, ¶0022);
a reading unit (e.g., an  image capture assembly 109,Fig. 1, ¶0017) configured to read the image printed by the print unit on the recording sheet (e.g., configured to capture (scan) the printed image by said print assembly 103, ¶0017); 
a registration unit configured to register, based on a user instruction, a reference image based on the image read by the reading unit (e.g., register a reference image based on the image captured, ¶0013, ¶0023); and 
a verification unit (e.g., comparison means, ¶0013) configured to verify a verification target image that has been read by the reading unit, based on the reference image registered by the registration unit (e.g., configured to compare a targeted image based on the registered image, ¶0013, ¶0019, ¶0023), 
wherein the verification target image is the image that has been printed by the print unit and read by the reading unit (e.g., if comparison is positive, then these are matched, ¶0013, ¶0025, ¶0036); and 
Morita ( U.S PreGrant Publication No. 2019/0149669 A1) teaches: a sheet side setting unit (e.g., setting means, ¶0121) configured to set a side to be verified of a target recording sheet selectively from a group at least including both sides and a single side of the target recording sheet (e.g., configured to set, in advance, at least a surface of a sheet to be inspected from a printed image selectively from a group that including at least the surface, sheet unit, or a predetermined region, ¶0121, Figs. 5 & 6); and a verification unit verifies the verification target image obtained by reading the image printed on the side set by the sheet side setting unit (e.g., wherein the inspection is made on the printed image obtained by scanning the image printed on the surface set, in advance, by the setting means, ¶0008, ¶0036, ¶0044, ¶0051, ¶0103 & ¶0121); but neither of them teaches “a number of sheets setting unit configured to set a number of recording sheets per one copy; an acquisition unit configured to acquire an image obtained by reading printings printed on the number of recording sheets based on the number set by the number of sheets setting unit; a registration unit configured to register, based on a user instruction, a reference image based on the obtained image; and an inspection unit configured to inspect, based on the reference image registered by the registration unit, an inspection target image that has been read, wherein the inspection unit inspects the inspection target image printed on the recording sheet side set by the sheet side setting unit”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674